United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 February 23, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-40596
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

ANTONIO SALAS-JIMENEZ,

                                     Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                     USDC No. 1:04-CR-901-ALL
                       --------------------

Before GARZA, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Antonio Salas-Jimenez (Salas) pleaded guilty to being found

in the United States after deportation and was sentenced to 30

months of imprisonment and two years of supervised release.         He

contends for the first time on appeal that the district court

erred by ordering him to cooperate in the collection of a DNA

sample as a condition of supervised release.   This claim is

dismissed for lack of jurisdiction because it is not ripe for

review.   See United States v. Riascos-Cuenu, 428 F.3d 1100, 1101-


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-40596
                                -2-

02 (5th Cir. 2005), petition for cert. filed (Jan. 9, 2006) (No.

05-8662).

     Salas contends that 8 U.S.C. § 1326(b) is unconstitutional

and that this court should vacate his sentence and remand his

case for resentencing to no more than two years in prison under 8

U.S.C. § 1326(a).   As he concedes, this contention is foreclosed

by Almendarez-Torres v. United States, 523 U.S. 224, 235 (1998).

     JUDGMENT AFFIRMED; APPEAL DISMISSED IN PART.